Citation Nr: 1009738	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-48 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  The Veteran was 
scheduled to attend a Board hearing in May 2003; but failed 
to appear.  This matter was remanded in March 2005.  


FINDINGS OF FACT

1.  In a July 1992 rating decision, issued to the Veteran in 
August 1992, the RO denied entitlement to service connection 
for PTSD; the Veteran did not file a notice of disagreement.  

2.  In December 1995, the Veteran filed a request to reopen 
his claim of service connection for PTSD.

3.  Additional evidence received since the RO's July 1992 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The Veteran is in receipt of the Combat Infantryman's 
Badge (CIB), and has PTSD due to stressors incurred in 
service.


CONCLUSIONS OF LAW

1.  The July 1992 RO decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
July 1992 RO denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  PTSD was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
and the grant of service connection for PTSD, no further 
discussion of VCAA is necessary at this point.  

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In June 1991, the veteran filed a claim of service connection 
for PTSD.  A May 1991 VA Medical Certificate contained a 
diagnosis of PTSD, but the screening program determined that 
he had to resolve a legal problem before joining the program.  
VA correspondence dated in June 1991 reflected that he was 
seen by the PTSD Program Screening Committee in May 1991 and 
has chronic, severe PTSD.  He did not appear for a scheduled 
VA examination.  In August 1991, the Veteran submitted a 
statement in support of his claimed stressors.  He submitted 
an August 1991 statement from a private examiner that he has 
PTSD due to wartime service.  His claim was denied in an 
October 1991 rating decision.  The Veteran did not file a 
notice of disagreement, therefore, the RO's October 1991 
decision is final.  38 U.S.C.A. § 7105(c).

In December 1991, the Veteran filed a VA Form 21-4138 
indicating that he was incarcerated and submitted a June 1991 
private evaluation which contained a diagnosis of PTSD.  A 
February 1992 rating decision confirmed and continued the 
denial of service connection.  Thereafter, a July 1992 rating 
decision confirmed and continued the denial of service 
connection.  Such rating decision was issued to the Veteran 
in August 1992.  The Veteran did not file a notice of 
disagreement, therefore, the RO's February 1992 and July 1992 
rating decisions are final.  38 U.S.C.A. § 7105(c).

In December 1995, the Veteran submitted a claim to reopen.  
In support of his claim, he submitted a DD Form 215 which was 
generated in July 1993 which showed that he was awarded the 
CIB.  His claim was denied in May 1996, and the present 
appeal ensued.

Evidence received since the July 1992 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has submitted a DD Form 215 
which shows that he received the CIB due to his service in 
Vietnam.  He has also submitted a December 1998 evaluation 
reflecting a diagnosis of PTSD.  As such evidence shows that 
the Veteran received a medal denoting combat service, such 
evidence is new and material as it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The 
merits of the underlying claim are addressed below.

Service connection

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran's DD Form 214 reflects that he served in the Army 
in Vietnam, and received the National Defense Service Medal 
and Vietnam Service Medal.  In July 1993, however, a DD Form 
215 was issued which reflects that the Veteran received 
several medals, including the CIB, which denotes 
participation in combat.  

Correspondence dated in June 1991 from VA physician, I.B., 
M.D., a clinical director with the VA PTSD program states 
that the Veteran was seen by the PTSD Program Screening 
Committee in May 1991, and it was recommended that he take 
part in the five-week program since chronic, severe PTSD was 
diagnosed.  A May 1991 VA Medical Certificate contains a 
diagnosis of PTSD.  

A June 1991 private evaluation from a private physician, 
W.H.W., M.D., contains historical details to include the 
Veteran's subjective symptoms upon returning from Vietnam.  
The evaluation report also contains details regarding his 
family history, and details regarding a post-service homicide 
for which he is currently incarcerated.  Dr. W.H.W. conducted 
a mental status examination, and the Minnesota Multiphasic 
Personality Inventory (MMPI) was administered, and PTSD was 
diagnosed due to combat in service.  

Correspondence dated in August 1991 from Dr. W.H.W. stated 
that the Veteran was receiving psychiatric care for PTSD, and 
opined that this is a direct result of his wartime service, 
particularly his combat experience in Vietnam.  

An August 1991 statement from the Veteran describes several 
incidents occurring in Vietnam, to include several soldiers 
being injured and dying in combat.  

In December 1998, the Veteran underwent a mental health 
evaluation with the Department of Corrections.  The Veteran 
reported a history of nightmares, anxiety, hypervigilance and 
flashbacks related to his service in Vietnam.  The examiner 
stated that his symptoms appeared valid and were consistent 
with symptoms displayed by individuals suffering from PTSD.  

In consideration of the Veteran's lay statements pertaining 
to stressors incurred during combat in Vietnam and in light 
of his receipt of the CIB, the Board has determined that this 
constitutes sufficient evidence that his inservice stressors 
occurred.  See 38 U.S.C.A. § 1154(b).  In the early 1990's a 
VA physician and a private physician both diagnosed PTSD due 
to combat in service.  Likewise, an examiner through the 
Department of Corrections has also diagnosed PTSD, due to his 
combat service.  While the PTSD diagnosis rendered may not 
specifically meet all of the DSM-IV criteria, the Board finds 
persuasive that three different examiners have all diagnosed 
PTSD related to his combat service.  Affording the Veteran 
the benefit of the doubt, and based on the objective medical 
findings of the VA and private examiners, the Board finds 
that the Veteran does suffer from PTSD and that the PTSD is 
due to experiences sustained in service.  In sum, the Board 
finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


